NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ASPEX EYEVVEAR, INC. AND CONTOUR OPTIK,
INC., ~
Plain,tiffs-Appellants,
V.
MARCHON EYEWEAR, INC. AND NIKE, INC., '
Defendan,ts-Appellees,
AND
REVOLUTION EYEW'EAR, INC. AND GARY MARTIN
ZELMAN,
Defendants-Appellees.
2011-1147
Appea1 from the United StateS DiStrict C0urt for the
S0uthern District of F10rida in case n0. 09-CV-61515,
Judge Marcia G. C00ke.
ON MOTION
ORDER

ASPEX EY`EWEAR V. MARCHON EYEWEAR 2
Aspex Eyewear, Inc. and Contour Optik, Inc. move for
a 7 -day extension of time, until Ju1y 25, 2011, to file their
reply brief.
Upon consideration there0f,
IT ls ORI)ERED THAT:
The motion is granted
.|| ll 2 ll 2D11
Date
cc: Michae1A. Nic0de1na, Esq.
Steven M. Han1e, Esq.
Edgar H. Haug, Esq.
s21
FoR THE CoURT
fsi J an Horba1y
J an Horba1y
C1erk
lI.ED
0F APPEALs FOR
EnAL clRcu1T
JUL 20 2011
JAN HORBAL¥
CLERK
C
50
§
:§
E‘i’¢-5